Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s argument filed on 05/25/2021 regarding Xu CN 105470269 teaching of “the voltage of the pixel electrode 501 in the main area device is designed to be pulled down” [second paragraph, page 9]; the argument is persuasive, and a new reference Ma Qungang CN 104865766 is being applied in place of Xu CN 105470269.
	Currently claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma QunGang CN 104865766 in view of Xu US 2018/0096663.
Claim 1: Ma discloses a pixel structure, comprising 
(Figs. 1, 4) a main area 08b and a sub-area 08a [0049], each provided with four domains (1/2/3/4 and 5/6/7/8) [0041]
(Fig. 2) wherein the main area 08b is located over the sub-area 08a, and the main area 08b and the sub-area 08a are respectively connected with driving thin-film transistors (TFT 1, TFT2/TFT3) for current charging [0051-0055]; 
(Fig. 2) wherein a quantity (2) of the driving thin-film transistors (TFTs) connected to the main area 80b (two transistors TFT2 and TFT3, voltage Vs input from the data line 04 passes through the second active device TFT2 and the voltage Vcom input from the common electrode line 03 passes through the third active device TFT3, charging the first pixel electrode 08b) [0053] is greater than a quantity (1) of the driving TFTs connected to the sub-area 80a (one transistor TFT1, voltage Vp1 of the second pixel electrode 08a is charged through the first active device TFT1) [0052], such that a voltage of the main area 80b is different than a voltage of the sub-area 80a (Vp1 ≠ Vp2) [0055].
Ma is silent as of
a voltage of the main area is greater than a voltage of the sub-area.
However Xu teaches
(Fig. 3) pixel unit 5 includes a main area 51 and a sub-area 52 [0037]; a voltage of the main area (51) is greater than a voltage of the sub-area 52 (the voltage of the main region pixel electrode 51 is greater than the voltage level of the sub region pixel electrode 52) [0038].
It would have been obvious to one of ordinary skill in the art to modify Ma's invention with Xu's structure in order to provide improved display quality, as taught by Xu [0009];

Claims 2-10: Ma further discloses
Claim 2: (Fig. 2) wherein a quantity (2) of the driving thin-film transistors (TFTs) connected to the main area 80b (two transistors TFT2 and TFT3) [0053] is greater than a quantity (1) of the driving TFTs connected to the sub-area (one transistor TFT1) [0052], 
(Fig. 2) wherein the quantity (2) of the driving TFTs connected to the main area 80b (two transistors TFT2 and TFT3) is at least one greater than the quantity of the driving TFTs connected to the sub-area.
Claim 3: (Fig. 2) the main area 80b is connected to two of the driving TFTs (transistors TFT2 and TFT3) [0053]
Claim 4: (Fig. 4) the driving TFTs connected to the main area 80b (TFT2 and TFT3) are adjacent to each other and arranged in parallel with each other.
Claim 5: (Figs. 4, 5) the driving TFTs (TFT2 and TFT3) connected to the main area (80a) and the driving TFTs (TFT1) connected to the sub-area (80a) are arranged in parallel with each other.
Claim 6: (Fig. 4) the driving TFTs (TFT2 and TFT3) connected to the main area (80a) and the driving TFTs (TFT1) connected to the sub-area (80a) are arranged vertically in parallel with each other (a main area 08b and a sub-area 08a, each provided with four domains 1/2/3/4 and 5/6/7/8) [0041]
Claim 7: (Fig. 2) the sub-area 80a is connected to one driving TFT (TFT1, VP1) [0052].
Claim 8: (Figs. 1, 4) the driving TFTs (TFT2 and TFT3) connected to the main area (80a) are vertically disposed.
Claim 9: (Figs. 1, 4) the driving TFTs (TFT1) connected to the sub-area (80a) is vertically disposed.
Claim 10: (Fig. 1, 4) a substrate (TFT array substrate), wherein the substrate is provided with the pixel structure (method for manufacturing - the pixel formed on a substrate) [0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871